This office action is in reply to the response dated 10/7/21.  Since the claims were not amended the new grounds of rejection below cannot be made final.  The Examiner apologizes for this unintended delay in prosecution.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Sawada et al.
	Sawada et al. teach a water repellent coating.  Of particular importance note that silane compound (a) corresponds to the silane of Formula (2).  See for instance para-graphs 12 and on which show a perfluoropolyether functionalized silane.  Of particular importance compare formula (1) to (3) with claimed formula (2).  See also the silane (c) starting in paragraph 33 which meets the requirement of the compound of Formula (1).  
	Thus the two compounds of Formula (1) and (2) are disclosed by Sawada et al.
	See paragraph 38 which teaches a molar ratio of the silane (a) (corresponding to Formula (2)) to silane (C) (corresponding to Formula (1)) of from 1:4 to 1:50, preferably 1:10 to 1:40 or 1:15 to 1:30.  This discloses specific ratios that are well within the claim-ed range of 2 to 40 such that this ratio is met by Sawada et al.
	Also considering the molar ratios in paragraph 38 as well as the compounds (a) as found in paragraphs 15 and on (having 1 or 2 or more Si atoms), these ratios meet the claimed ration.  For instance when only 1 Si atom is present in the compound (a) 
	With this in mind the only difference between Sawada et al and that claimed lies in the Mn range of 3000 or more as claimed.  Paragraph 20 teaches an average molecular weight of from 500 to 5,000 but this does not specify number average.  From this general teaching, though, the skilled artisan would have been motivated to select a number average molecular weight within the claimed range, as this is suggested by Sawada et al., such that the skilled artisan would have found an Mn within the claimed range to have been obvious and within routine experimentation of the teachings of Sawada et al.  In this manner claim 1 is rendered obvious.
	For claims 2 and 3 please see the perfluoropolyether as found in paragraphs 13 and on.
	For claims 4 to 8 please see paragraphs 4 and 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
11/23/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765